DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  On line 4, “produce pulse multiplier output” should be “produce a pulse multiplier output”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the proportional gain path".  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation has been treated as “a proportional gain path”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsueh et al. (U.S. Patent Application Publication 2014/0203853, hereafter Hsueh) in view of Gomez (U.S. Patent 6,583,675).
Claim 1:  Hsueh teaches an integrated circuit (Figure 3A), comprising: 
an input (input to 350) to receive an input signal from a phase frequency detector (UP_NORM); 
a pulse multiplier circuit (350) to multiply, in the time domain, pulses in the input signal from the phase frequency detector to produce a pulse multiplier output signal comprising a plurality of delayed versions of the input signal pulses (M pulses 396; Figure 3B), each of the plurality of delayed version of the input signal pulses to be non-overlapping in time with other of the plurality of delayed versions of the input signal pulses (396; Figure 3B); and
a voltage controlled oscillator (VCO) ([0002], [0003]).
Hsueh does not specifically teach the details of the VCO.
Gomez teaches a VCO (Figures 2 and 3) comprising an inductance-capacitance resonant circuit (228; Figures 2 and 3) that is to determine a frequency of an output of the VCO (column 7 lines 38-41), the pulse multiplier output signal to determine capacitors to be switched in to, and out of, the inductance-capacitance resonant circuit ([0003] of Hsueh and column 6 lines 10-30 of Gomez).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the voltage-controlled oscillator taught by Gomez in the circuit of Hsueh to provide coarse frequency tuning (column 2 lines 18-21 of Gomez). 
 
Claim 2:  Hsueh further teaches a plurality of controllable delay circuits to generate, in response to the at least two enable inputs (via 1160), N number of delayed versions of the input signal pulses (350; Figures 3A and 11, [0035], [0056]).  

Claim 3:  Hsueh further teaches a combiner circuit (OR gate producing 355) to receive the N number of delayed versions in parallel and to produce a serial pulse stream comprised of the N number of delayed versions of the input signal (355).  

Claim(s) 4 and 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsueh in view of Gomez and further in view of Tong et al. (U.S. Patent Application Publication 2015/0214966, hereafter Tong).
Claim 4:  Hsueh and Gomez teach the limitations of claim 1 above. Hsueh further teaches that the phase frequency detector and the voltage-controlled oscillator are used as part of a phase-locked loop circuit (Figure 2 and [0003]).  
	Hsueh and Gomez do not specifically teach a proportional gain path.
	Tong teaches an output of a phase frequency detector (108, 114; Figure 1 corresponding to the outputs of Figure 3A of Hsueh) provided to a proportional gain path of a VCO (115 to VCO 135 corresponding to the VCO in the PLL in [0003] of Hsueh) used as part of a phase-locked loop circuit ([0003] of Hsueh).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the dual-path phase-locked loop taught by Tong in the circuit of Hsueh and Gomez to reduce jitter ([0023] of Tong).

Claim 6:  Tong teaches a phase-locked loop (Figure 1) an integral gain path (108) coupled to the phase frequency detector (105).  

Claim 7:  Hsueh further teaches a plurality of controllable, in response to the at least two enable inputs, delay stages (via 1160; Figure 11) coupled in series to each to produce a respective one of the delayed versions of the input signal pulses (Figures 3A and 11 of Hsueh).

Claim 8:  Hsueh teaches a phase locked loop circuit (Figure 3A), comprising: 
a controllable variable frequency oscillator (VCO) to produce a variable frequency signal (250; Figure 2); 
a phase frequency detector (345, 315) to receive a reference signal (310) and a feedback signal (340), and to produce an output signal comprising a phase indicator pulse (UP_NORM), the feedback signal to be derived from the variable frequency signal (via 340); 
a pulse multiplier (350) to produce, based on the phase indicator pulse, at least one replica version of the phase indicator pulse (via output of 350; 396 Figure 3B); 
the at least one replica version to be non-overlapping in time with the phase indicator pulse and to be non-overlapping in time with other of the at least one replica version (396; Figure 3B); 
the at least one replica version to be provided to a control input of the controllable variable frequency oscillator (250; Figure 2). 
Hsueh does not specifically teach the details of the VCO.
Gomez teaches a VCO (Figures 2 and 3) comprising an inductance-capacitance resonant circuit (228; Figures 2 and 3) that is to determine a frequency of an output of the VCO (column 7 lines 38-41), the pulse multiplier output signal to determine capacitors to be switched in to, and out of, the inductance-capacitance resonant circuit ([0003] of Hsueh and column 6 lines 10-30 of Gomez).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the voltage-controlled oscillator taught by Gomez in the circuit of Hsueh to provide coarse frequency tuning (column 2 lines 18-21 of Gomez).
Hsueh and Gomez do not specifically teach a proportional gain path. 
Tong teaches a proportional gain path (115) to receive the phase indicator pulse (output 114 of the PFD corresponding to Figure 3A of Hsueh) and to provide a control signal to the controllable variable frequency oscillator (135). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the dual-path phase-locked loop taught by Tong in the circuit of Hsueh and Gomez to reduce jitter ([0023]).
  
Claim 9:  The combined circuit further teaches that the pulse multiplier produces N number of replica versions of the phase indicator pulse from each single phase indicator pulse (396; Figure 3B of Hsueh) and N is determined by the at least one enable input (via 1160; Figures 3A and 11 of Hsueh).  

Claim 10:  The combined circuit further teaches that the N number of replica version of the phase indicator pulse are produced by a corresponding N number of delay circuits (via 350; Figure 3A of Hsueh).
  
Claim 11:  Hsueh further teaches that the N number of delay circuits may each comprise a plurality of delay stage circuits (350; Figure 3A).  

Claim 12:  Hsueh further teaches that the pulse multiplier further comprises a pulse combiner to receive the N number of replica versions of the phase indicator pulse and to produce a serial pulse stream comprised of N number of replica versions of the input signal that do not overlap in time (via 350; Figure 3A).  

Claim 13:  Tong further teaches that the phase frequency detector and the pulse multiplier are included on an integrated circuit (850; Figure 8 of Tong).  

Claim 14:  Tong further teaches that the controllable variable frequency oscillator is included on the integrated circuit (850; Figure 8 of Tong).  

Claim 15: Hsueh teaches a method of operating a portion of an integrated circuit (Figure 3A), comprising:
	receiving an input signal (UP_NORM) from a phase frequency detector (from 315 and 345), the input signal to comprise a phase indicator pulse (Figure 3B); 
	producing a plurality of replica phase indicator pulses (M pulses 396; Figure 3B), each of the plurality of replica phase indicator pulses to not overlap in time with other of the plurality of replica phase indicator pulses (396; Figure 3B); and 
	providing the plurality of replica phase indicator pulses to a controllable variable frequency oscillator (VCO) that is part of a phase locked loop configuration ([0003]).
Hsueh does not specifically teach the details of the VCO.
Gomez teaches a VCO (Figures 2 and 3) comprising an inductance-capacitance resonant circuit (228; Figures 2 and 3) that is to determine a frequency of an output of the VCO (column 7 lines 38-41), the pulse multiplier output signal to determine capacitors to be switched in to, and out of, the inductance-capacitance resonant circuit ([0003] of Hsueh and column 6 lines 10-30 of Gomez).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the voltage-controlled oscillator taught by Gomez in the circuit of Hsueh to provide coarse frequency tuning (column 2 lines 18-21 of Gomez).
Hsueh and Gomez do not specifically teach a proportional gain path. 
Tong teaches a proportional gain path (115) to receive the phase indicator pulse (output 114 of the PFD corresponding to Figure 3A of Hsueh) and to provide a control signal to the controllable variable frequency oscillator (135). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the dual-path phase-locked loop taught by Tong in the circuit of Hsueh and Gomez to reduce jitter ([0023]).

Claim 16: Hsueh further teaches that the controllable variable frequency oscillator is a voltage-controlled oscillator (250; Figure 2).  

Claim 17:  Hsueh further teaches that the controllable variable frequency oscillator is a current controlled oscillator ([0006]).  

Claim 18:  Hsueh further teaches that the phase frequency detector is provided a feedback signal derived from an output of the controllable variable frequency oscillator (340).

Claim 19:  Tong teaches a phase-locked loop (Figure 1) an integral gain path (108) coupled to the phase frequency detector (105).
  
Claim 20:  Tong further teaches that the controllable variable frequency oscillator is included on the integrated circuit (850; Figure 8 of Tong).   

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsueh in view of Gomez and further in view of Jin et al. (U.S. Patent 8,633,777, hereafter Jin).
Claim 5:  Hsueh and Gomez teach the limitations of claim 4 above. Hsueh and Gomez do not specifically teach at least one inductor internal to the integrated circuit. 
Jin teaches a voltage-controlled oscillator comprising at least one inductor internal to the integrated circuit and at least one capacitor internal to the integrated circuit (Figure 2; column 3 lines 63-67, column 4 lines 1-14 of Jin).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the at least one inductor and at least one capacitor taught by Jin in the circuit of Hsueh and Gomez to conserve space (column 3 lines 63-67 and column 4 lines 1-14).

Response to Arguments
Applicant’s arguments filed September 6, 2022 with respect to the rejection(s) of claim(s) 1-4 and 6-20 under 35 U.S.C. 103(a) in view of Hsueh and Tong (U.S. Patent Application Publication 2015/0214966) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hsueh in view of Gomez (U.S. Patent 6,583,675) as shown in the rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent 9,948,313; Figure 5 and column 8 lines 21-36.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        

/RYAN JOHNSON/Primary Examiner, Art Unit 2849